WARNER, J.
When the issue of fact is on the plea of non est factum, the question of the execution of the note sued upon is for the jury. It is not requisite to the admission of the note in evidence, that a prima-facie case of the genuineness of the defendant’s signature should be made out. It is sufficient that evidence should be shown to the court, conducing to prove the affirmative of the issue, which it would be proper for the jury to consider. Whenever there is, prima facie, any reason for sending the note to the jury, it should be suffered to go to them. There is, prima facie, such reason, when there is evidence tending to show the genuineness of the. signature, which it would be proper for the jury to consider. — 1 Greenleaf *500on Evidence, (8th edition,) 68, § 49; Catlin, Peeples & Co. v. Gilder, 3 Ala. 536; Note to Knapp v. McBride & Norman, 7 Ala. 19. There was evidence conducing to show the execution of the note by the defendant, which it was proper for the jury to consider, when the note was admitted, and the court did not err in permitting it to go to the jury in connection with that evidence.
The judgment of the circuit court is affirmed.